TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00523-CV


                                   T. C. and D. D., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-14-004687, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellants T.C. and D.D. filed their notices of appeal on August 5, 2016. The

appellate record was complete August 31, 2016, making appellants= briefs due September 20,

2016. To date, appellants= briefs have not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order Mr. Robert Galvin and Ms. Alexandra

Prentice Saenz to file appellants= briefs no later than October 7, 2016. If the briefs are not filed

by that date, counsel may be required to show cause why they should not be held in contempt of

court.

               It is ordered on September 22, 2016.
Before Justices Puryear, Pemberton and Field